DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the antecedent basis of “the vane” is unclear as multiple vanes have been recited.  The examiner will interpret this as synonymous with the “vane disposed between the impeller and the diffuser” of claim 11.
Further regarding claim 12, the claim contradicts the limitations of claim 11 from which it depends.  Specifically, the “vane” cannot both be “between the impeller and the diffuser” and “the diagonal flow vane of the diffuser”.  The examiner will interpret claims 11 and 12 together, such that claim 11 requires a diffuser with an axial flow vane and a diagonal flow vane wherein the diagonal flow vane is disposed between the axial flow vane and the impeller.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0314573 to Hayamitsu et al. (Hayamitsu hereinafter).
Regarding claim 1, Hayamitsu teaches a fan motor comprising a motor housing (57), a motor (54), an impeller (40) coupled to a shaft (51), and a diffuser (70) disposed between the motor (54) and the impeller (40) with an axial flow vane (72) and a diagonal flow vane (71).
Regarding claim 2, Hayamitsu teaches a diagonal flow impeller configured to receive fluid in a first (axial) direction and output it in a second (radial) direction.
Regarding claim 3, Hayamitsu teaches that the impeller comprises a hub (41) with an outer surface (43) which is partially inclined, and blades (42) on the hub.
Regarding claim 4, Hayamitsu teaches that the inclination angle of the outer surface varies from vertical at a top side to horizontal at a bottom side of the hub.
Regarding claim 5, Hayamitsu teaches that the diagonal flow vane faces the impeller (40).
Regarding claim 6, Hayamitsu teaches that a leading edge of the diagonal flow vane is inclined perpendicularly to the axial direction. 
Regarding claim 7, Hayamitsu teaches that the vanes (71, 72) are integrally formed.
Regarding claim 8, Hayamitsu teaches a diffuser hub (52) with the vanes located on an outer circumference thereof.
Regarding claim 9, Hayamitsu teaches that the axial flow vane is located on a lateral surface of the outer circumference of the hub (52) and the diagonal flow vane is located on a top portion thereof.
Regarding claim 10, Hayamitsu teaches that the diffuser hub has a curved surface between its axial and circumferential faces.
Regarding claim 11, as best understood by the examiner, Hayamitsu teaches a motor housing (57), a motor (54), an impeller (40) coupled to a shaft (51), a diffuser (72) and a vane (71).
Regarding claim 12, Hayamitsu teaches an axial flow vane (72) and a diagonal flow vane (71).
Regarding claim 13, Hayamitsu teaches that a leading edge of the diagonal flow vane is inclined perpendicularly to the axial direction.
Regarding claim 14, Hayamitsu teaches that the vanes (71, 72) are integrally formed.
Regarding claim 15, Hayamitsu teaches a diagonal flow impeller configured to receive fluid in a first (axial) direction and output it in a second (radial) direction.
Regarding claim 16, Hayamitsu teaches that the impeller comprises a hub (41) with an outer surface (43) which is partially inclined, and blades (42) on the hub.
Regarding claim 17, Hayamitsu teaches that the inclination angle of the outer surface varies from vertical at a top side to horizontal at a bottom side of the hub.
Regarding claim 18, Hayamitsu teaches a fan motor having a motor housing (57), a motor (54), a diagonal flow impeller (40) coupled to a shaft (51), and a diffuser (70) disposed between the motor and the impeller.
Regarding claim 19, Hayamitsu teaches that the impeller comprises a hub (41) with an outer surface (43) which is partially inclined, and blades (42) on the hub. 
Regarding claim 20, Hayamitsu teaches that the inclination angle of the outer surface varies from vertical at a top side to horizontal at a bottom side of the hub.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,595,473 to Nagaoka et al. teaches a number of leading edge structures for diffusers which may relate to the disclosed invention, US PGPub 2010/0028147 to Daguenet discloses another multiply vaned diffuser for a fluid machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 September 2021